DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 12 on line 3, claim 16 on line 3, claim 21 on line 3 there is no antecedent basis for “the electronic component”.  Please note that the word “electronic”, if given patentable weight, would require a semiconductor to be present.  Further in claim 12 on line 5 there is no antecedent basis for the tapered portion and on line 6 there is no antecedent basis for “the weld nugget”.  Also claims 12 and 16 there is no axis recited for the axis to diverge from. Please 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16,17,18,19,20,21, 24,25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. in U.S. Patent Application Publication No. 2015/0183058. Sugiyama et al. discloses laser welding aluminum (see paragraph 61) with a keyhole (see paragraph 63) with first and second laser beams that are superimposed a the working point (P) so that the beam center of the first laser beam and the beam center of the second laser beam coincide with each other (see paragraph 46), that is considered to show the satellite output light  is radially formed around the center output light.  The limitations directed to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Naruse et al. in Japan Patent No. 2012-130,946.  Naruse et al. discloses an aluminum component having been irradiated by a laser beam comprising a weld nugget having an angle of divergence (theta) of the tapered portion of the upper .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al. as applied to claim 12 above, and further in view of Shuzuki et al. in U.S. Patent Application Publication No. 2015/0159243.  Shuzuki et al. teach laser welding A1000 series sheet materials (having excellent formability and excellent in laser weldability, see paragraph 11) to make a lithium ion battery case (see paragraph 11).  It would have been obvious to adapt Naruse et al. in view of Shuzuki et al. to provide this to make a lithium ion battery case, as A1000 is excellent in laser weldability.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in U.S. Patent Application Publication No. 2015/0183058.  Sugiyama et al. discloses a laser weld formed by laser welding aluminum (see paragraph 61) with a keyhole (see paragraph 63) formed by an inner laser beam and an outer laser beam(see paragraph 46).  It is considered that the weld nugget created is substantially the same as that disclosed in the instant application and therefore obvious as there is no evidence that the weld created by the instant application is superior.  
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. as applied to claims 12 and 13 above, and further in view of Shuzuki et al. in U.S. Patent Application Publication No. 2015/0159243.  Shuzuki et al. teach laser welding A1000 series sheet materials .
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. as applied to claims 17 and 18 above, and further in view of Rancourt in U.S. Patent Application Publication No. 5,478,983.  Rancourt teach laser welding at high speed (see column 4,line 13-15) with a beam divider made of a diffractive optical element (see element 506 and column 4,lines 31-32) to make annular beams (see figures 11e and 11f, see column 4, line 63-65) .  It would have been obvious to adapt Sugiyama et al. in view of Rancourt to provide this to laser weld quickly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






           /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761